TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00594-CV


S. Belinda Wright, Appellant

v.

The First National Bank of Bastrop; Cody Mauck, Individually and as President of First
National Bank of Bastrop, Elgin Branch; the Davis Law Firm; and Johnnie F. Davis,
Appellees




FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
NO. 28,672, HONORABLE CHRISTOPHER DARROW DUGGAN, JUDGE PRESIDING


ORDER

		Appellant S. Belinda Wright filed a Petition for Writ of Injunction and Motion for
Emergency Relief in this pending interlocutory appeal, requesting an order enjoining the appellees
from foreclosing on appellant's real property pending appeal.  On September 27, 2012, the trial court
issued an order suspending enforcement of the underlying judgment and any foreclosure action by
the defendants pending appeal upon appellant's payment of a $1,000 supersedeas bond.  Because the
appellant posted the requisite bond yesterday, the trial court's order requires that "any foreclosure
action by defendants shall be suspended pending appeal."  We deny the appellant's petition and
motion for emergency relief because further order of this Court is unnecessary at this time.  Cf. Tex.
R. App. P. 29.3 ("[T]he appellate court must not suspend the trial court's order if the appellant's
rights would be adequately protected by supersedeas or another order made under Rule 24.").
		It is ordered on October 2, 2012.

						_____________________________________________
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Rose and Goodwin